Citation Nr: 1506850	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to additional non service-connected burial benefits.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.  He died in January 2011; the appellant is his son, as well as the executor of the Veteran's estate.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

The record before the Board consists of a paper claims file and electronic records within Virtual VA.


FINDINGS OF FACT

1.  The Veteran died in January 2011 and was buried in February 2011.

2.  In February 2012, VA awarded the appellant $600.00 for non-service connected burial benefits.


CONCLUSION OF LAW

Entitlement to additional burial benefits for a non-service connected death is not established.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600(f), 3.1601 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Under the applicable criteria, in the case of a deceased veteran who at the time of death was in receipt of VA compensation or a pension, VA may pay a certain sum to cover the burial and funeral expenses of the deceased veteran and the expenses of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a).

If a veteran's death is not service connected, an amount not to exceed the amount specified in 38 U.S.C.A. § 2302 may be paid toward the veteran's funeral and burial expenses, including the cost of transporting the body to the place of burial.  Entitlement is subject to, among other conditions, the veteran being in receipt of VA compensation or a pension at the time of his death.  38 C.F.R. § 3.1600(b).

Claims for plot or interment allowance are payable to the person or entity who incurred the expenses.  38 C.F.R. § 3.1600(f).

Analysis

The essential facts of this case are not in dispute.  The evidence of record shows the Veteran died on January [redacted], 2011, and he was buried in February 2011.  At the time of his death, the Veteran was in receipt of a service-connected disability compensation for hearing loss and tinnitus.  No claim has been made that his death was service-connected.  In March 2011, the appellant filed an application for burial benefits.  In response, the RO granted $600.00 for "funeral" and "cemetery/plot" costs.  The appellant contested the amount paid, asserting that a higher amount was due because the Veteran was in receipt of service-connected disability compensation at the time of death.  

Survivors of a deceased veteran may be entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a). 

If a veteran's death is not the result of a service-connected disability, benefits currently in an amount not to exceed $300 may be granted if, at the time of his death, the Veteran was in receipt of pension or compensation.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b). 

The Veteran's death certificate indicates he died as a result of congestive heart failure.  The Board has not found, and the appellant has not asserted, the Veteran's death was caused by a service-connected disability.  Since the Veteran's death resulted from a non-service connected disability, benefits in an amount not to exceed $300 were warranted for "funeral" and "cemetery/plot" costs respectively. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in a case where the law is dispositive of the claim, the claim should be denied because of lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App.  426 (1994).  Accordingly, this appeal must be denied as the appellant has received the maximum allowable benefit under the law.
ORDER

Entitlement to additional non service-connected burial benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


